UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2133



EMMETT JOHNSON JAFARI,

                                              Plaintiff - Appellant,

          versus


GENERAL MOTORS CORPORATION; SATURN CORPORATION,


                                            Defendants - Appellees,

          and


SATURN OF RICHMOND, INCORPORATED,

                                                          Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-02-918)


Submitted:   March 29, 2004                   Decided:   May 7, 2004


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmett Johnson Jafari, Appellant Pro Se. David Drake Hudgins, Sean
Charles Edward McDonough, HUDGINS LAW FIRM, Alexandria, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Emmett Johnson Jafari appeals the district court’s order

accepting a magistrate judge’s recommendation to grant Defendants’

motion for summary judgment in this civil action, and a subsequent

order denying Jafari’s motion to vacate judgment. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Jafari v. Gen.

Motors Corp., No. CA-02-918 (E.D. Va. Sept. 12, 2003; Aug. 26,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -